DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
Applicant's amendment/arguments filed on 12/18/20 as being acknowledged and entered.  By this amendment claims 9-11 and 26-27 are canceled, claims 31-40 have been added, claims 1-8, 12-25, and 28-40 are pending, and claims 12, 14-15, 25 and 28-30 are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 18, 20, 31-32 and 34-38 are rejected under 35 U.S.C. 103 as being obvious over Nakano (JP 2019-075452, JP2017-200369:  US PGPub 2019/0115449) in view of Tsai et al. (US PGPub 2017/0133496).
Claim 1:  Nakano (Fig. 1) teaches a semiconductor structure, comprising: a Group III-N semiconductor (15) [0014]; a first dielectric (21) [0013, 0015] disposed in direct contact with the Group III-N semiconductor; a second dielectric (22) [0013, 0017] disposed over the first dielectric; a third dielectric (23) [0013, 0019] disposed above the first dielectric (21) , such third dielectric (23) being in contact with the second dielectric (22) ; a gate electrode contact structure (33) comprising: a lower, vertically extending stem portion, sidewalls of the stem portion passing through, and in contact with, a portion of the first dielectric(21) a portion of the second dielectric (22), a bottom of the stem portion being in contact with the Group III-N semiconductor (15) (Fig. 1); and an upper, horizontal portion disposed on a top portion of the lower, vertically extending stem portion, a portion of the upper, horizontal portion extending horizontally beyond the lower, vertically extending stem portion; and wherein the portion of the upper, horizontal portion extending horizontally beyond the lower, vertically extending stem portion is disposed over both2Application No.: 16/123,429Attorney Docket No. RTN2-383PUS Reply to Final Rejection of July 30, 2020a portion of the second dielectric (22) and a portion of the first dielectric (21) disposed under the second dielectric; wherein the upper, horizontal portion terminates at the third dielectric (23).  Nakano does not teach the first dielectric having a higher dielectric constant that the second dielectric.  Tsai teaches the first dielectric (10) having a higher dielectric constant that the second dielectric (11) [0035, 0045] (Aluminum Oxide > Silicon Oxide) to prevent electrical shorting and protect the gate [0025, 0045] in a HEMT device.  Therefore it would have been obvious to one of 
Claim 2:  Tsai teaches the gate electrode contact (15, 17, and 172) comprises Ni [0031]. 
Claim 4:  Tsai teaches the gate electrode contact comprises TiN [0031].
Claim 5:  Tsai teaches the gate electrode contact comprises TiN and W or Ta or TaN or a combination thereof [0031].  
Claim 18:  Tsai teaches the second dielectric (11) comprises silicon dioxide [0035].  
Claim 20:  Tsai teaches the first dielectric (10) comprises aluminum oxide [0035].  
Claim 31:  Nakano teaches first dielectric (21) and second dielectric (22) are horizontal and planar between a pair of ohmic contact structures (31, 32) [0019] and the second dielectric has a portion extending vertically at a vertical sidewall edge of each one of the ohmic contact structures (Fig. 1).  
Claim 32:  Nakano teaches the third dielectric (23) is planar between the pair of ohmic contact structures (Fig. 1).  
Claim 34:  Nakano teaches the third dielectric (23) is horizontal and planar between the pair of ohmic contact structures (31, 32) and has a portion extending vertically in contact with vertically disposed portions of the second dielectric (22) (Fig. 1).  

Claim 36:  Nakano teaches a portion of the third dielectric (23) is disposed horizontally in contact with a top of the second dielectric above the tops of the pair of ohmic contact structures (31, 32) (Fig. 1).     
Claim 37:  Nakano teaches the portion of the second dielectric (22) is disposed horizontally in contact with tops of the ohmic contact structures (31, 32) (Fig. 1).      
Claim 38:  Nakano teaches the first dielectric (21) has portions with vertical sidewalls terminating in contact with the vertically extending portion of the gate electrode and the pair of ohmic contact structures (31, 32) (Fig. 1).    

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP 2019-075452, JP2017-200369) and Tsai et al. (US PGPub 2017/0133496), as applied to claim 1 above, and further in view of Nikaido (US PGPub 2003/0173584).
Regarding claim 3, as described above, Nakano and Tsai substantially read on the invention as claimed, except Nakano and Tsai do not teach the gate electrode contact comprises Ni/Ta, Ni/TaN, or Ni/Ta/TaN.  Nikaido teaches the gate electrode contact comprises Ni/Ta, Ni/TaN, or Ni/Ta/TaN to decrease the work function through the layers of the gate electrode [0028] providing a higher breakdown voltage for the device while reducing device size [0010-0011]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the gate electrode contact to comprise Ni/Ta, Ni/TaN, or Ni/Ta/TaN to decrease the work .

Claims 6-8, 13, 17, 33, and 39 are rejected under 35 U.S.C. 103 as being obvious over Nakano (JP 2019-075452, JP2017-200369) and Tsai et al. (US PGPub 2017/0133496), as applied to claims 1-2 and 31 above, and further in view of and LaRoche et al. (US PGPub 2019/0097001).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 6, as described above, Nakano and Tsai substantially read on the invention as claimed, except Nakano and Tsai do not teach an electrical interconnect structure having side portions passing through and in contact with the third dielectric  and having a bottom portion in contact with the upper, horizontally portion of 2) having side portions passing through and in contact with the third dielectric (48) [0043]  and having a bottom portion in contact with the upper, horizontally portion of the gate electrode contact (14GC) for controlling an electric field in the semiconductor structure [ABS, 0012].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Nakano and Tsai to include an electrical interconnect structure having side portions passing through and in contact with the third dielectric and having a bottom portion in contact with the upper, horizontally portion of the gate electrode contact for controlling an electric field in the semiconductor structure [ABS, 0012] as taught by LaRoche.  
Claim 7:  LaRoche teaches the electrical interconnect structure comprises a copper damascene interconnect structure [0043].  It is noted that the copper damascene process which is commonly known and used in the semiconductor art.
Claim 8:  Tsai teaches wherein the gate electrode contact comprises TiN and W or Ta or TaN or a combination thereof [0031].
Claim 13:  LaRoche teaches the second dielectric (44) and third dielectric (48) materials are comprised of the same material [0041, 0058].  
Claim 17:  LaRoche teaches the first dielectric (38) comprises silicon nitride [0041].
Claim 33:  LaRoche teaches the third dielectric (48) has vertical sidewalls terminating at the edge of the horizontally extending portions of the gate electrode (14gc) in contact with a vertical sidewall of the second dielectric (44) and a vertical sidewall of the stem of the gate electrode (Fig. 2B).  

 
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP 2019-075452, JP2017-200369) and Tsai et al. (US PGPub 2017/0133496)
Claim 16:  Tsai teaches the first dielectric (10) [0045] comprises aluminum oxide, the second dielectric (11) comprises silicon dioxide [0035], and the third dielectric (14) comprises an oxide [0041]. Tsai does not teach the first dielectric comprises silicon nitride, and the third dielectric comprises silicon oxide.  Tsai teaches these materials are all known dielectric layers and can be substituted for each other [0035].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming dielectric layers  (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 19:  Tsai teaches the first dielectric (10) comprises aluminum oxide, the second dielectric (11) comprises silicon dioxide [0035], and the third dielectric comprises an oxide.  Tsai does not specify that the oxide is a silicon oxide, however he teaches the use of silicon oxide in other dielectric layers in his device and silicon oxide is a well known in the art dielectric material.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming .

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP 2019-075452, JP2017-200369) and Tsai et al. (US PGPub 2017/0133496), as applied to claim 1 above, and further in view of Green (US PGPub 2015/0318387)
Regarding claim 21, as described above, Nakano and Tsai substantially read on the invention as claimed and Tsai teaches the first dielectric comprises aluminum oxide, the second dielectric comprises silicon dioxide [0041], and the third dielectric comprises an oxide.  Nakano and Tsai do not teach the first dielectric comprises aluminum oxide and silicon nitride and the third dielectric comprises silicon dioxide.  Green teaches the first dielectric comprises aluminum oxide and silicon nitride [0026], the second dielectric comprises silicon dioxide [0041], and the third dielectric comprises silicon dioxide [0044] to aid in the formation of the Schottky metal contact coupled to eh channel of the transistor (ABS).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the claimed materials because they aid in the formation of the Schottky metal contact coupled to eh channel of the transistor (ABS).  
Claim 23:  Green teaches the third dielectric comprises silicon nitride and silicon dioxide [0044].  
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2017/0133496), as applied to claim 1 above, and further in view of Green (US PGPub 2013/0277680)
Regarding claim 22, as described above, Tsai substantially read on the invention as claimed, except Tsai does not teach the second dielectric comprises benzocyclobutene (BCB), or SiCOH or a copolymer of butylnorbornene and triethoxysilyl norbornene or a combination thereof.  Green teaches substituting BCB for SiN as a dielectric layer [0052].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element (BCB) for another known element (SiN) resulting in the predictable result of forming a  dielectric layer in a semiconductor device (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Claim 40 is rejected under 35 U.S.C. 103 as being obvious over Nakano (JP 2019-075452, JP2017-200369), Tsai et al. (US PGPub 2017/0133496) and Nikaido (US PGPub 2003/0173584), as applied to claim 3 above, and further in view of and LaRoche et al. (US PGPub 2019/0097001).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 6, as described above, Nakano and Tsai substantially read on the invention as claimed, except Nakano and Tsai do not teach a copper damascene interconnect structure is disposed above the gate electrode contact.  LaRoche teaches a copper damascene interconnect structure is disposed above the gate electrode contact [0043] to access the transistor.  It is noted that the copper damascene process which is commonly known and used in the semiconductor art. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Nakano, Tsai and Nikaido to include a copper damascene interconnect structure to the gate electrode so that it can be accessed for use and it is a well known interconnect process in the art of semiconductors [0043].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12-25, and 28-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SARAH K SALERNO/Examiner, Art Unit 2814